 Case 19-20672          Doc 33       Filed 05/10/19        Entered 05/10/19 15:53:41             Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION


IN RE:                                              :        CHAPTER                   11
                                                    :
BARBARA A. LINDEN,                                  :        Case No.                  19-20672 (JJT)
                                                    :
                 DEBTOR.                            :        RE: ECF No.               5

     BENCH DECISION ON UNITED STATES TRUSTEE’S MOTION TO DISMISS

        Before this Court is the United States Trustee’s motion (“Motion,” ECF No. 5) to dismiss

this bankruptcy case for failure to provide proof of insurance coverages, filing serial bankruptcy

cases, and failure to file required bankruptcy documents, 1 or, alternatively, to convert the case

from Chapter 11 to Chapter 7. The Debtor filed two objections (“Objections,” ECF Nos. 19 and

22), 2 in which she accuses the United States Trustee of making baseless accusations, citing to

documents from one of her prior Chapter 13 cases, Docket No. 13-21462. 3

        First, the Debtor cites to an attached insurance renewal form as proof of the United States

Trustee’s error. Although providing some evidence of insurance, such is not the proof required

by the United States Trustee nor is it satisfactory to this Court.

        Second, the Debtor raises an argument that there were violations of the automatic stay

during her first bankruptcy case. This argument is not properly before this Court, as it pertains to

a separate bankruptcy case, nor is it germane to the Motion.




        1
           As for the unfiled required documents, the Debtor filed a motion for extension of time to file those
documents (ECF No. 23) after she completes Rule 2004 Examinations of a host of individuals directly or
tangentially related to her cases, which she also requested (ECF No. 20). The Court denied both motions (ECF Nos.
29 and 30).
         2
           The Objections are identical except that the earlier objection has exhibits attached.
         3
           In this respect, the Debtor confuses the United States Trustee with the separate Chapter 13 Standing
Trustee.
 Case 19-20672             Doc 33       Filed 05/10/19           Entered 05/10/19 15:53:41                Page 2 of 3



         Third, the Debtor argues that the United States Trustee’s claim that she is serial

bankruptcy filer is explained by the advice she followed from multiple attorneys, who advised

her to file for bankruptcy. Although she appears to have been following some counsel’s advice,

such does not explain away the facts that: (1) the Debtor has filed for bankruptcy on four

occasions, all either on or just prior to the law day in a related foreclosure case in the Superior

Court; 4 (2) she has no conception of the rigors of the Chapter 11 process; and (3) she has no

feasible, credible, or supportable financial path to reorganization.

         The Debtor’s ostensible objective is delay and the frustration of a foreclosure commenced

in 2011. In essence, the Debtor wants to use this Court to ferret out the truth behind her

foreclosure case and to have this Court vacate the judgment of strict foreclosure in the Superior

Court. This Court is without power to undo the Superior Court’s judgment under principles of res

judicata and the Rooker–Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 283–84 (2005); Mazziotti v. Allstate Ins. Co., 240 Conn. 799, 812–13, 695 A.2d

1010 (1997); see also Migra v. Warren City Sch. Dist. Bd. Of Educ., 465 U.S. 75, 81 (1984).

Because the Court cannot undo the foreclosure, the Debtor’s purpose behind her current

bankruptcy case is patently improper. 5 This is now the fourth bankruptcy case the Debtor has

filed. The previous three ended in dismissals for failures to make plan payments or provide

information. On account of the Debtor’s serial filings and pattern of delay, frustration, and abuse

of the bankruptcy system, this case must, for cause, be dismissed, as well.




         4
           Household Realty Corp. v. Linden, Superior Court, Judicial District of Hartford, Docket No. CV-11-
6017603-S. The Court took judicial notice of the dockets of this case and the Debtor’s four bankruptcy cases
(Docket Nos. 13-21462, 17-21845, 18-21718, and 19-20672).
         5
           To the extent the Debtor seeks to reinstate and cure her mortgage through a Chapter 11 plan, the Court
finds such to be impracticable and infeasible under 11 U.S.C. § 1129 with the Debtor’s purported salary, lack of
legal counsel, and inability to abide by the rules of this Court in even filing the requisite schedules, list of creditors,
and other documents requested by the United States Trustee.

                                                             2
 Case 19-20672       Doc 33     Filed 05/10/19       Entered 05/10/19 15:53:41    Page 3 of 3



       The Debtor’s Objections are OVERRULED. The United States Trustee’s Motion, insofar

as it seeks dismissal, is GRANTED, for cause shown, and the Debtor is barred from filing for

bankruptcy relief for two (2) years from the date of this decision.

       IT IS SO ORDERED at Hartford, Connecticut this 10th day of May 2019.




                                                 3
